 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
 7                       SOUTHERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA FOR                    CASE NO.: 3:19-cv-01535-JAH-LL
     THE USE AND BENEFIT OF ANDREW
10   C. CHEN, an individual, doing business as       ORDER GRANTING IN PART
                                                     JOINT MOTION TO REQUEST
     TECTONICS,                                      CONTINUANCE OF EARLY
11
                                                     NEUTRAL EVALUATION
12               Plaintiff,                          CONFERENCE
13   v.                                              [ECF NO. 15]
14   K.O.O. CONSTRUCTION, INC., a
15
     California corporation;
     TRAVELERS CASUALTY AND
16   SURETY COMPANY OF AMERICA, an
     Connecticut Corporation; and DOES 1
17   through 20,
18
                  Defendants.
19   K.O.O. CONSTRUCTION, INC., a
     California corporation;
20
                 Counter-Claimant,
21
     v.
22
     ANDREW C. CHEN, an individual, doing
23   business as TECTONICS,
24              Counter-Defendant.
25

26

27   ///
28   ///

                                                 1
                                                                             19cv1535-JAH-LL
 1         For good cause shown, the Court GRANTS IN PART Use-Plaintiff and Counter-
 2   Defendant Andrew C. Chen’s dba Tectonics (“Use-Plaintiff”) and Defendant and Counter-
 3   Claimant K.O.O. Construction, Inc.’s (“Defendant”) joint motion requesting a continuance
 4   of the Early Neutral Evaluation (“ENE”) Conference. The Court finds good cause to grant
 5   a continuance of the ENE, but not for the amount of time requested by the parties.
 6   Accordingly, the dates are continued as follows:
 7         1.    The ENE and Case Management Conference on January 8, 2019 is
 8   VACATED and RESET to February 10, 2020 at 9:30 a.m.
 9         2.    The parties shall meet and confer pursuant to Federal Rule of Civil Procedure
10   26(f) no later than January 20, 2020.
11         3.    The parties shall exchange initial disclosures pursuant to Federal Rules of
12   Civil Procedure 26(a)(1)(A-D) no later than February 3, 2020
13         4.    The parties shall file a joint discovery plan on the CM/ECF system no later
14   than February 3, 2020.
15         5.    The parties shall submit confidential settlement statements on or before
16   February 3, 2020.
17         6.    All other requirements remain as previously set. See ECF No. 8.
18         IT IS SO ORDERED.
19   Dated: December 23, 2019
20                                                  ___________________________
21                                               Honorable Linda Lopez
22
                                                 United States Magistrate Judge

23

24

25

26

27

28

                                                2
                                                                                   19cv1535-JAH-LL
